DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Status of Claims
Claims 1, 4-5, 7-11 and 20 are currently under examination. Claims 6 and 12-19 are withdrawn from consideration. Claims 2-3 have been cancelled. Claims 20-21 are newly added. Claims 1 and 4-7-11 are amended.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Csaba Henter on 05/05/2021.
The application has been amended the claims as follows:
2-methoxyethyl 3-oxobutanoate 
2-3.  	(Cancelled) 
	4.  	(Previously Presented) 	The catalyst according to Claim 1, in which the content of the at least one element from group VIB is between 5 and 40% by weight that is expressed in terms of metal oxide from group VIB in relation to the total weight of the catalyst, and the content of the at least one element from group VIII is between 1 and 10% by weight that is expressed in terms of metal oxide from group VIII in relation to the total weight of the catalyst. 
	5.  	(Previously Presented) 	The catalyst according to Claim 1, in which the molar ratio of the at least one element from group VIII to the at least one element from group VIB in the catalyst is between 0.1 and 0.8.
	6. 	(Previously Presented) 	The catalyst according to Claim 1, which further contains phosphorus, with the phosphorus content being between 0.1 and 20% by weight that is expressed in terms of P2O5 in relation to the total weight of the catalyst, and the ratio of phosphorus to the at least one element from group VIB in the catalyst is greater than or equal to 0.05. 
	7.  	(Currently Amended) 		The catalyst according to Claim 1, in which the content of 2-methoxyethyl 3-oxobutanoate 
	8.  	(Currently Amended) 		The catalyst according to Claim 1, which further contains an organic compound other than 2-methoxyethyl 3-
	9.  	(Previously Presented) 	The catalyst according to Claim 8, in which said organic compound is a compound that comprises one or more chemical groups selected from the group consisting of the following chemical groups: carboxylic, alcohol, thiol, thioether, sulfone, sulfoxide, ether, aldehyde, ketone, ester, carbonate, amine, nitrile, imide, oxime, urea, and amide. 
	10.  	((Previously Presented) 	The catalyst according to Claim 9, in which said organic compound is triethylene glycol, diethylene glycol, ethylene glycol, ethylenediaminetetraacetic acid, maleic acid, malonic acid, citric acid, dimethylformamide, N-methylpyrrolidone, propylene carbonate, bicine, or tricine.
	11. 	(Previously Presented) 	The catalyst according to Claim 1, which is at least partially sulfurized. 
	12.  	(Currently Amended) 		A method for preparing the catalyst according to Claim 1, comprising
bringing into contact at least one component of an element from group VIB, at least one component of an element from group VIII, 2-methoxyethyl 3-oxobutanoate 2-methoxyethyl 3-oxobutanoate 
drying said catalyst precursor obtained from step a) at a temperature lower than 200°C, without being calcined subsequently. 
	13.  	(Currently Amended) 		The method according to Claim 12, in which step a) is the following step:
a’)	impregnating a substrate based on alumina or silica or silica-alumina by at least one solution that contains at least one element from group VIB, at least one element from group VIII, 2-methoxyethyl 3-oxobutanoate 
	14.  	(Currently Amended) 		The method according to Claim 12, in which step a) comprises the following steps:  
a1) impregnating a substrate based on alumina or silica or silica-alumina by at least one solution that contains at least one element from group VIB, at least one element from group VIII, and optionally phosphorus to obtain an impregnated substrate,
a2) drying the impregnated substrate that is obtained in step a1) at a temperature lower than 200°C to obtain a dried impregnated substrate, and optionally calcining the dried impregnated substrate to obtain a calcined impregnated substrate, 
a3) impregnating the dried and optionally calcined impregnated substrate that is obtained in step a2) by an impregnation solution that comprises 2-methoxyethyl 3-oxobutanoate 
a4)  optionally allowing to mature the catalyst precursor that is obtained in step a3). 

a1’)	preparing a substrate that comprises 2-methoxyethyl 3-oxobutanoate 
a2’)	impregnating the substrate obtained in step a1’) by an impregnation solution that comprises at least one element from group VIB, at least one element from group VIII, and optionally phosphorus to obtain a catalyst precursor,
a3’)	optionally allowing to mature the catalyst precursor that is obtained in step a2’).
	16.  	(Currently Amended) 		The method according to Claim 12, in which step a) comprises the following steps: 
a1’’)  bringing into contact a solution that contains at least one element from group VIB, at least one element from group VIII, 2-methoxyethyl 3-oxobutanoate 2-methoxyethyl 3-oxobutanoate 
a2’’)  drying the impregnated substrate obtained from step a1’’) at a temperature that is lower than 200°C, without being calcined subsequently, to obtain a dried impregnated substrate, 
a3’’)  bringing into contact the dried impregnated substrate obtained from 2-methoxyethyl 3-oxobutanoate 2-methoxyethyl 3-oxobutanoate 
a4’’)  optionally allowing to mature the catalyst precursor that is obtained in step a3’’),
and 2-methoxyethyl 3-oxobutanoate 
	17.  	(Currently Amended) 		The method according to Claim 12, in which step a) comprises the following steps:
a1’’’)  impregnating a regenerated catalyst that contains a substrate based on alumina or 
silica or silica-alumina, at least one component of an element from group VIB, at least 
one component of an element from group VIII, and optionally phosphorus by an impregnation solution that comprises 2-methoxyethyl 3-oxobutanoate 
a2’’’) optionally allowing to mature the catalyst precursor that is obtained in step 
a1’’’).
18.  	(Currently Amended) 		The method according to Claim 12, in which the molar ratio of 2-methoxyethyl 3-oxobutanoate 
19.  	(Currently Amended) 		A method for at least one of hydrotreating and at least one of hydrotreating and 
20.   	(Currently Amended) 		A catalyst 2-methoxyethyl 3-oxobutanoate 2-methoxyethyl 3-oxobutanoate 
21.  	(Currently Amended) 		A method for at least one of hydrotreating and at least one of hydrotreating and . 
Allowable Subject Matter
Claims 1 and 4-21 are allowed.
The closest prior art is Fujikawa et al. (US 5, 248, 412), and Yoo et al. (WO 2014030964 A1), which do not teach the claimed inventions. 
These references do not encompass the scope of the instant application. These references lack identical or obvious limitations of the claimed 2-methoxyethyl-3-oxobutanoate. A person of ordinary skill in the art would not have expected that making modifications would retain identical activity as disclosed in the prior art.

As such, a method of making the allowed catalyst as per applicant claims 12-18 are allowable.
As such, a method of using the allowed catalyst as per applicant claims 19 and 21 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday, 10:00am -4:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melvin Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. 

/YUN QIAN/           Primary Examiner, Art Unit 1732